18 So.3d 730 (2009)
James KUSTIN, Appellant,
v.
COHEN, NORRIS, SCHERER, WEINBERGER & WOLMER, a partnership of professional associations, Appellee.
No. 4D09-1109.
District Court of Appeal of Florida, Fourth District.
October 14, 2009.
Ned Kimmelman, Boca Raton, for appellant.
Robert B. Goldman of Cohen, Norris, Scherer, Weinberger & Wolmer, North Palm Beach, for appellee.
PER CURIAM.
This appeal arises from a non-final order denying the appellant's motion to dismiss for lack of personal jurisdiction. We find that the factual disputes in the various *731 affidavits submitted by the parties cannot be reconciled. Accordingly, we reverse the order of the trial court and remand with directions that the trial court conduct an evidentiary hearing on the issue of personal jurisdiction over the appellant. See Venetian Salami Co. v. Parthenais, 554 So.2d 499, 503 (Fla.1989).
FARMER, HAZOURI and CIKLIN, JJ., concur.